Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  the phrase “fox fixing” should be changed to - - for fixing - - in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 4-5 of claim 2, the claim recites “the elliptical annular groove is coaxially aligned with the toner cartridge”. This language is indefinite since no axis was disclosed for the cartridge nor was any structure discussed that would lead one of ordinary skill in the art to infer that the cartridge would inherently have an axis.   

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “and a first plane”.  It is unclear if this phrasing is referring to a structural surface or an imaginary plane.  
It is also unclear what orientation the plane has and since, in three dimensional space, a plane can have a near infinite number of orientations, the phrase is rendered indefinite unless tied to structure or particular orientation.

Claims 5 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both of claims 5 and 15 depend from claim 3, which recites “a first plane” with no particular defining orientation.
Claim 5 recites “a tubular connection part is vertically formed on the first plane”.  This language is indefinite for several reasons:
It is unclear whether the term ‘vertically’ is somehow related to the plane or another direction, such as a gravitational direction.
Since the plane itself is not tied to a particular structure and is not clearly defined as a physical surface, it is impossible to tell how a tubular connection part may be “formed on the” plane.
Since the orientation and/or structural relationship of the plane is not set forth, it is impossible to tell what meaning the terms ‘vertically’ and ‘formed on’ have in relation to the connection part relative to the plane.
Claim 15 recites “a second plane, the second plane is parallel with the first plane”.  Since the second plane is defined with reference to a plane that is undefined, the language of claim 15 is rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17, and 18 are rejected under 35 U.S.C. 102(a)(1)anticipated as being anticipated by Murakami et al. (US Pub.2012/0014713).
Regarding claim 1, Murakami et al. (US Pub.2012/0014713) teach a pressurization device for a toner cartridge (fig.32), comprising: an inner cover (fig.32, #3h), which is arranged at a toner feeding port of the toner cartridge (fig.32, portion of #2 adjacent to #5); an airbag, which is made of elastic material (fig.32, #16; para.0390), wherein: the airbag comprises a fixed end that is fixed to the inner cover (fig.32, ‘right-hand’ end attached to #3h) and a free end (fig.32, end that abuts on #15); the fixed end is provided with an airbag opening interconnected to an interior of the toner cartridge (see fig.32); and a remaining portion of the airbag is arranged as closed except for the airbag opening (see fig.32, #16); and a sliding member with a first end connected to the free end of the airbag (fig.32, #15 abuts and connected to rounded end of #16), wherein: the first end of the sliding member is able to move toward the fixed end of the airbag back and forth (see fig.32 (a) vs. (c)), so that the airbag ejects gas into the toner cartridge by means of being compressed (para.0391&0393).
Regarding claim 17, Murakami et al. (US Pub.2012/0014713) teach a pressurization device wherein: a sealing ring is arranged between the inner cover and the toner cartridge (fig.32, #5).
Regarding claim 18, Murakami et al. (US Pub.2012/0014713) teach a toner cartridge (fig.32, #2), comprising the pressurization device as recited in claim 1 (see rejection of claim 1 herein).

Allowable Subject Matter
Claims 2-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “an outer cover, … an elliptical annular groove facing the toner cartridge is formed on the outer cover; … aligned with the toner cartridge… slide portion is arranged at a side of the inner cover… sliding slot is provided on the slide portion; a middle part … to slide in the sliding slot; a second end …embedded in the elliptical annular groove; when the slide portion rotates with the toner cartridge relative to the outer cover, the sliding member slides back and forth in the sliding slot” in combination with all of the remaining claim elements as set forth in claims 2-16.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any previously applied issues under 35 U.S.C. 112 or any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
5/5/2022